
	
		III
		Calendar No. 61
		110th CONGRESS
		1st Session
		S. CON. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2007
			Mrs. Clinton (for
			 herself, Mr. Reid,
			 Mr. Kennedy, Mr. Schumer, Ms.
			 Mikulski, Mr. Cardin,
			 Mr. Lieberman, Mr. Brown, Mr.
			 Kerry, Mr. Lugar,
			 Mr. Sanders, Mr. Crapo, Mr.
			 Menendez, Ms. Landrieu,
			 Ms. Cantwell, Mr. Levin, Mr.
			 Whitehouse, Mr. Durbin,
			 Ms. Stabenow, Mrs. Boxer, Mr.
			 Biden, Mr. Webb,
			 Mr. Byrd, Mr.
			 Rockefeller, Mr. Stevens,
			 Mr. Warner, Mr.
			 Casey, Mr. Baucus,
			 Mr. Dodd, Mr.
			 Voinovich, Mr. Leahy, and
			 Mr. Cochran) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			March 1, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		CONCURRENT RESOLUTION
		Honoring and praising the National
		  Association for the Advancement of Colored People on the occasion of its 98th
		  anniversary. 
	
	
		Whereas the National Association for the Advancement of
			 Colored People (NAACP), originally known as the National Negro Committee, was
			 founded in New York City on February 12, 1909, the centennial of Abraham
			 Lincoln's birth, by a multiracial group of activists who answered The
			 Call for a national conference to discuss the civil and political
			 rights of African Americans;
		Whereas the NAACP was founded by a distinguished group of
			 leaders in the struggle for civil and political liberty, including Ida
			 Wells-Barnett, W.E.B. DuBois, Henry Moscowitz, Mary White Ovington, Oswald
			 Garrison Villiard, and William English Walling;
		Whereas the NAACP is the oldest and largest civil rights
			 organization in the United States;
		Whereas the mission of the NAACP is to ensure the
			 political, educational, social, and economic equality of rights of all persons
			 and to eliminate racial hatred and racial discrimination;
		Whereas the NAACP is committed to achieving its goals
			 through nonviolence;
		Whereas the NAACP advances its mission through reliance
			 upon the press, the petition, the ballot, and the courts, and has been
			 persistent in the use of legal and moral persuasion, even in the face of overt
			 and violent racial hostility;
		Whereas the NAACP has used political pressure, marches,
			 demonstrations, and effective lobbying to serve as the voice, as well as the
			 shield, for minority Americans;
		Whereas after years of fighting segregation in public
			 schools, the NAACP, under the leadership of Special Counsel Thurgood Marshall,
			 won one of its greatest legal victories in the Supreme Court's 1954 decision in
			 Brown v. Board of Education, 347 U.S. 483;
		Whereas, in 1955, NAACP member Rosa Parks was arrested and
			 fined for refusing to give up her seat on a segregated bus in Montgomery,
			 Alabama, an act of courage that would serve as the catalyst for the largest
			 grassroots civil rights movement in the history of the United States;
		Whereas the NAACP was prominent in lobbying for the
			 passage of the Civil Rights Acts of 1957, 1960, and 1964 (Public Laws 85–315,
			 86–449, and 88–352), the Voting Rights Act of 1965 (Public Law 89–110), the
			 Fair Housing Act of 1968 (Public Law 90–284), and the Fannie Lou Hamer, Rosa
			 Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments
			 Act of 2006 (Public Law 109–246), laws that ensured legislative protection for
			 victories in the courts; and
		Whereas, in 2005, the NAACP launched the Disaster Relief
			 Fund to help survivors in Louisiana, Mississippi, Texas, Florida, and Alabama
			 to rebuild their lives after Hurricanes Katrina and Rita: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)recognizes the
			 98th anniversary of the historic founding of the National Association for the
			 Advancement of Colored People; and
			(2)honors and
			 praises the National Association for the Advancement of Colored People for its
			 work to ensure the political, educational, social, and economic equality of all
			 persons.
			
	
		March 1, 2007
		Reported without amendment
	
